FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                                                                                                               INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case                    1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 1 of 7
                                                                                        RECEIVED  NYSCEF: 02/25/2019




         SUPREME                 COURT               STATE             OF NEW YORK
         COUNTY               OF NEW YORK
                                                                                                                                 :         Index         No.:
         AHRON              BERLIN,

                                                                                                                                           Dated         purchased:



                                       - against        -


         AVROM              R. VANN,                P.C.,       AHRON                MORDECHI
         GLAUBER                 a/k/a        AHRON             MORDEHAI                    FRIEDMAN,                            :         SUMMONS                           WITH           NOTICE

         MIRIAM             GLAUBER,                   YONAH                 GLAUBER,                 G&G                        :

         QUALITY                CLOTHING                    INC.,       FILLMORE                   CT INC.,                      :         Plaintiff            designates              New          York        County       as

         J.T.     Ruhaipari            Vámszabadteruleti                      Korlátolt           Felelõsségü                    :         the     olace         of trial.

         Társaság,          IRVING             STRAUSS,                 ELUZER              HORVITZ,                             :

         SHULEM               HOROWITZ,                       ISRAEL           APPEL          a/k/a                              :

         SIMCHA             APPEL,             SHIMON                 DAVID            DAVIDOVIZ,                                    :

         FRIDA         DAVIDOVIZ,                      NUCHEM                  WELTZ,              ZERACH                            :

         GLUCK,              JOHN          DOE         #1:     through          #60,        and      # JANE                          :

         DOE        1 through            # 60,                                                                                       :

                                                                                                                                     :
                                                                     Defendants.

         _________________________________________


         TO THE             ABOVE                 NAMED               DEFENDANTS:



                              YOU          ARE         HEREBY                  SUMMONED                          to    appear              in     this        action         by    serving           a notice           of

         appearance              or     demand          for     complaint            upon         plaintiff,           at the            address          set        forth    below,         within            twenty

         (20)      days       after      the      service       of    this    summons,               exclusive              of       the        day      of    service,           or   within         thirty      (30)

         days       after      the      service        is complete              if   this    summons                  is not             personally              delivered             to    you      within        the

          State     of New            York.



                              YOU          ARE          HEREBY                 NOTIFIED                   THAT              should                you         fail      to    answer            or     appear;            a

         judgñ1cñt            will      be entered            against        you     by     default            for    the   relief           demanded                   below.



                    Dated:            Brooklyn,         New          York

                                      February         25,     2019


                                                                                                                                                                 AHRON                 BERLIN
                                                                                                                                                                 1909        New        York         Avenue

                                                                                                                                                                 Brooklyn,              New        York         11210
                                                                                                                                                                     (347)2543532




                                                                                                     1 of 7
FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                              INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case                  1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 2 of 7
                                                                                      RECEIVED  NYSCEF: 02/25/2019




         Defendants'
                                 Names          and     Addresses:


         AVROM              R. VANN,            P.C.
         420     LEXINGTON                    AVENUE,           SUITE        2806
         NEW        YORK,          NEW YORK                 10170-0002



         AHRON              MORDECHI                GLAUBER
         a/k/a    AHRON               MORDEHAI              FRIEDMAN
         1558     49th       Street

         Brooklyn           NY     11219


         MIRIAM             GLAUBER
         1452       57TH       Street

         Brooklyn,           NY       11219



         YONAH              GLAUBER
         1654       50TH       Street
         Brooklyn           NY        11204


         G&G         QUALITY               CLOTHING             INC.
         500     Flushing          Avenue,

         Brooklyn,           New        York       11205


         FILLMORE                 CT INC.
          1230      51st      Street,

         Brooklyn,           NY        11219


          J.T.   Ruhaipari             Vámszabadterületi               Korlátolt    Felelõsségs   Társaság,
          500    Flushing          Avenue,
          Brooklyn,          New        York       11205


          IRV1NG            STRAUSS
          298    Hooper          St

          Brooklyn,          NY        11219


          ELUZER             HORVITZ
          1561       39th     Street
          Brooklyn           NY       11218.


          SHULEM              HOROWITZ
          1558       49th     Street
          Brooklyn           NY       11219


          ISRAEL            APPEL          a/k/a       SIMCHA        APPEL
          1640       40 th       Street,
          Brooklyn,           NY        11218




                                                                                     2 of 7
FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                                                                                                            INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case                        1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 3 of 7
                                                                                            RECEIVED  NYSCEF: 02/25/2019




        SHIMON              DAVID               DAVIDOVIZ,
         10 Kdushas               Yom          Tov
        Bnei      Brak         ISRAEL



         FRIDA          DAVIDOVIZ,
         10 Kdushas         Yom Tov
         Bnei     Brak         ISRAEL


         NUCHEM                WELTZ,
         1230      51st        Street,
         Brooklyn,             NY        11219


         ZERACH                GLUCK
         1531      46      st street

         Brooklyn,             NY        11219




          PLEASE                  TAKE           NOTICE,

                        that      the     nature        of this        action      against         the     Defeñdants:                 Is to recover               damages                resulting              from

                   Defendants'
          the                                   breaches             of contract,           breaches          of     fiduciary         duty,        fraud,        fraud            in the      inducement,

           Tortious            Interference                With        Contract,            intentional             interference            with       contractual                   relations,                Unjust

           Enrichment                  violations            of the     New        York        General         Business            Law       §§349-350,                  negligence,                     and     gross


           negligence,                 This     action        arises       out     of     a fra''d''lant            scheme         perpetrated,              by        the     defendants                 include,

           without          limitation,              the     following:           pursuant           to the        Racketeering             Influenced                  Corrupt             Organizations


           Act,      18 U.S.C.                § 1961,         et seq       (RICO);           violating         of     18 U.S.        Code          § 1951          -2 Hobbs                 Act      Extortion,


           By Force,              Violence,             Or     Fear;       Money           Laundering;               IRS      Fraud;        Bank        Fraud;               Customs               fraud;         Mail

           Fraud         Under           18 U.S.C.               § 1341;         Wire        Fraud         Under        18 U.S.C.            § 1343;           18 U.S.               Code           § 2315;             18

           U.S.       Code         § 2315




                         Defendant               SHIMON                 DAVID              DAVIDOVIZ                    (D.O.B.          9/18/1983                Israeli           SSI      38775268)                   is

           one        of       the           masterminds                  of     the        racketeering                enterprise             which              is         the      subject               of     this

           action("Enterprise").                           SHIMON                DAVID            DAVIDOVIZ                      is lying      to     the     United                State         immigration

           border          with        his    Tourist         Visa      about       his     activities        in United            State.      At     all     relevant              times,         he was           and

           continues              to     be     an    officer,         and       controlling             person        of    the     corporate              Defendants,                   At       all     relevant




                                                                                                         3 of 7
FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                                                                                                                                 INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case                      1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 4 of 7
                                                                                          RECEIVED  NYSCEF: 02/25/2019




         times,       he received                  and     continues                to receive              income            directly          and/or            indirectly              from        the        racketeering

         Enterprise              .


                      Some              key      features             of the        fraud          scheme,              including             without              limitation              are       as follows


                      SHIMON                   DAVID                  DAVIDOVIZ,                            has     induced              to      and         continues               to        induce            to      donate          to


         Charitable               organization                  including               without             limitation              ("KEREN                   CHSANIM")                          under            the     pretense

         that       their             contributions                    would            be          used          for        charity            purpose                ,     and           that            the         Defendant


         misappropriated                         the       funds          instead                   through              a    number              of     schemes,                    As         SHIMON                        DAVID

         DAVIDOVIZ                         , with          G&G               Defendant                 used         those        funds           for     their         personal                gain,          and        that        they

         operated               a criminal             enterprise               engaging               in    Immigration                      Fraud          Money              Laundering;                        IRS          Fraud;

         Bank        Fraud;             Customs             fraud;           Mail       Fraud          Under             18 U.S.C.              § 1341;             Wire        Fraud            Under             18 U.S.C.                 §

          1343;           18 U.S.          Code           § 2315;            18 U.S.            Code          § 2315.            along          with         the      rest      of     the        Defendants                    in    this

         action           to make           a profit          of      over          Charitable              organization




                          Defendant                AVROM                 R. VANN,P.C.                         AVROM                 VANN                is an ATTORNEY-AT-LAW                                                        with

          offices          in     multiple             locations,               including               1211            AVENUE                  OF       THE           AMERICAS-40TH                                          FLOOR

         NEW             YORK,             NEW YORK                          10036-8718                      At     all      relevant           times,        his      offices            were,            and        continue              to

                                           Defendants'
          be,     part      of       the                                 offices,            for      the    use        of    which           offices         he      does       not           pay         any        rent.      At      all

          relevant             times,         he         conducted,                 and       continues               to       conduct,            all       of     the      litigation               in     the       New           York

          Supreme                Court         on      behalf          of the          G&G            and     the       Enterprise.

                                                                                                        encompassing"
                          He     has,      and      continues                to have,          "all                                            access         to     G&G         QUALITY                          CLOTHING

          INC.,           FILLMORE                     CT       INC.,           J.T.        Ruhaipari             Vámszabadterületi                               Korlátolt               Felelõsségs                    Társaság,
                                                                                                                                                                                          Defendants'
          and       the     Enterprise's                   databases                at all     times.         He        used,       and        continues              to use,                                             computer


          system,           as his         own           litigation            management                     tool.          He is fully               integrated               with           and         a willful,            active

          participant                 in the       Enterprise.                Whenever                 Defendant                 G&G            is made             a party               in     a lawsuit                involving

          the     Enterprise               or its        business             practices,




                                                                                              A     BRIEF               HISTORY                  OF THE                CASE

                                 1.        This        action          arises        out      of the         longstanding                     relationship                 between               G&G,              the

         predominant                    manufacturer                   and         seller      of     Chassidic               garments,                and        Daskal         Hamerkaz                        L'Halbasha

         Americait               ("Hamerkaz"),                        an Israeli             company              that       has    been          G&G's              partner              and        exclusive                retailer           in

         Israel      for        more       than        a quarter              of    a century.




                                                                                                                  4 of 7
FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                                                                                                                                   INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case                        1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 5 of 7
                                                                                            RECEIVED  NYSCEF: 02/25/2019




                           2.            A    few        years             ago,        G&G          implemeñted                       a complex               fraud          scheme              to put        Hamerkaz                  out        of


        business         in Israel               so that               G&G         could          take      over        the      retail        market             there.



                           3.            Some            key            features             of the       fraude           scheme,              including               without               limitation             are      as follows,

        Defendant's                 Aron          Glauber,                 the        principal           of     G & G             Quality            Clothing               Inc         and     Avrom              R. Vann              his


         lawyer       /board             director                in     G&G           Quality           Clothing              Inc.,       and        also         his     lawyer/board                     director            in J.T.


         Ruhaipari          Vámszabadterületi                                    Korlátolt            Felelõsségü                     Társaság,               and        upon        information                    and       believe


         Avrom          R. Vann,                 is a partner                  in the        business                G&G;           both        perpetrated                  a brazen             swindle             which


         fraudulently               obtained                 $748,640.70                     from        Chaim             Stern          (hereinafter                  "Stern")              as a result            of their


         fraudulent          representations                              and      concealments                      and        manipulations                     upon         ("Hamerkaz"),                        and         upon


         Chaim         Stern         in connection                         with        the      execution               of the         Guaranty                   See      (Stern         Aff)        in the         action


         commenced                           G&G                                                         Inc.        entitled          G&G                                                       Inc.       - v. - Chaim
                                    by                       Quality              Clothing,                                                           Quality             Clothing,                                                      Stern,

         in the       Supreme                Court           for        the      State       of New             York          County            of    Queens,                bearing            Index         No.        704751/2017,

                                                                          "A"                                                                                                                                                  "Stern"
         annexed          hereto             as Exhibit                                is a true         and         correct           copy       of the           affidavit             of     Chaim          Stern


         which,         states         in     part           :         (at¶14)


                                                                  ("
                                                                         ...    As      I later       found            out,      Hamerkaz                   did     not      owe         any      of the        sums            which

                                      G&G            represented                      to me,        and         that     G&G            never         presented,                nor       demanded                  payment
                                      from         Hamerkaz,                      during          the     times          when           they         asked         me for           those         payments.                   I also
                                      found            out        later        that      G&G          did       not      credit,          or even            inform            Hamerkaz                 of,    the        payments              I

                                      made.")

                            4.              As     a result,               of this         brazen           swindle              Stern        remitted              four       payments                 totaling

         $748,640.70.



                               5.           Once         again             Defendants                 successfully                    perpetrated                  Additional                  brazen         swindle             that     on

          8/29/2013             the       CONG.                  KOLLEL                  TZEMACH                       TZADAK                   paid         $81,588.00                   to     G&G          for     goods            which

         were      never            delivered,                   that     it was         obliged            to deliver                in terms          of the            contract,             but     G&G              never

          delivered         the        goods            and            never         refunded            their         money,             as the        result          of    Defendant's                     Aron         Glauber,            the

          principal        of        G &         G.,         and         his      lawyer          Avrom              R. Vann,              P.C.        fraudulent                  representations,                        conceatments,

          manipulations                     and      Embezzlement                            upon         CONG.               KOLLEL                  TZEMACH                        TZADAK                    and        "Stern".


                               6.           Once         again             Defendants                   successfully                  perpetrated                  Additional                  brazen          swindle             that        on

          9/2/2013          the        CONG.                 TZEMACH                         TZADIK                  p_aid      $95,353.00                   to     G&G            for     goods           which           were        never


          delivered,            that        it was           obliged              to deliver             in terms             of the          contract,             He       never         delivered               the        goods       and

          never       refunded               their       money,                   as the        result          of     Defendant's                   Aron          Glauber,              the     principal               of    G & G




                                                                                                                       5 of 7
FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                                                                                                INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case                 1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 6 of 7
                                                                                     RECEIVED  NYSCEF: 02/25/2019




        Quality        ClotMng           Inc.        and      his    lawyer/board              director              Avrom          R. Vann,            P.C.      fraud'.dent


        representations,               coma'ments,                      manipulations               and      Embezzlement                 on     CONG.           TZEMACH                   TZADIK

        and      "Stern".



                             7,     Once          again       Defendants             successfully                perpetrated          Additional               brazen       swindle         that     on

         10/7/2013            the     CONG.            AM KOL                CHAI          paid.       $65,761.00              to   G&G         for     goods      which        were        never


         delivered,          that   it was          obliged         to deliver           in terms         of the      contract,         He      never      delivered          the     goods         and

         never       refunded         their       money,            as the      result     of Defendant's                    Aron    Glauber,           the     principal       of     G&G

         Quality       Clothing          Inc.        and      his    lawyer/board                 director          Avrom           R. Vann,           P.C.      fraudulent


         representations,                coñccalments,                    manipulatiom                 and       Embezzlement                  on     CONG.         AM       KOL           CHAI       and

         "Stern".



                             Should         the     Defeñdants               fail   to appear          herein,        judgment           will         be entered        by    default         against

         the     Defendants           for     the     sum       of no        less   than      $10      million         together         with        interest      thereon,          plus    the     costs

         and      disbursements               of this         action.



                             VENUE:


         Plaintiff          designates          New        York         County           as the     place        of trial.      Venue          is proper        pursuant        to



         CPLR         § 503(a)




                                                                                                    6 of 7
FILED: NEW YORK COUNTY CLERK 02/25/2019 11:38 AM                                                                                                    INDEX NO. 151996/2019
NYSCEF DOC. NO. 1Case            1:18-cv-03699-ALC Document 56-1 Filed 03/04/19 Page 7 of 7
                                                                                RECEIVED  NYSCEF: 02/25/2019




                                                                               VERIFICATION




         STATE     OF NEW YORK


         COUNTY          OF NEW YORK                   ss:



                                                             AHRON             BERLIN,        being    duly   affirmed,          deposes      and    says:



                         I am the        plaintiff      in   the     above-entitled          action.   I have    read      the    foregoing         complaint      and


          know     the    contents        thereof.      The        same    are true      to my knowledge,         except         as to matters       therein    stated


          to be alleged          on   information            and     belief,     and     as to those   matters     I believe        them      to be true.




                                                                                                                          ON BERLIN

         Sworn    to before        me this


          Óday             of    February,           2019




                  Not           Public
                                                                                                        JAY MEYERSON
                                                                                              Notary Public, State of New York
                                                                                                 Qualified  in Nassau
                                                                                                                      County
                                                                                                      No. 01ME6104427
                                                                                               Term Expires Jan. 20,
                                                                                                                       20.10




                                                                                       7 of 7
